DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, the phrase “executing a controller” is unclear, rendering the metes and bounds of step “d.” uncertain. With regard to claim 13, since the independent claim already refers to emitting and receiving light, and executing through a controller, operations to produce an output that is proportional to oxygen saturation, it is unclear what additional limiting aspect is intended by the details set forth in the dependent claim. With regard to claim 16, the meaning of the phrase “is configured detects” cannot be readily determined, rendering the scope of the claim unclear.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 11,022,797. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally parallel to those of the patent such that one in possession of the system of the patent claims using it in its intended manner would necessarily perform the steps of the claims of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant cites several references related to measuring oxygen saturation of a user. Of particular relevance, Abrams (USPGPub 2007/0270673) discloses a system for determining oxygen saturation of a user (the invention measures retinal oxygen saturation; paragraphs [0010], [0011]), comprising: a) a head-mounted member removably coupleable to the user's head (the utility may be in the form of eyeglasses or virtual reality-style headgear (head-mounted member; removably coupleable); paragraph [0012]); b) one or more electromagnetic radiation emitters coupled to the head-mounted member (first and second sources are LEDs (electromagnetic radiation emitters) and may be mounted in the eyeglasses or virtual reality-style headgear; paragraphs [0012], [0043]) and configured to emit light with at least two different wavelengths in the visible to infrared spectrum in the direction of at least one of the eyes of the user (the LEDs transmit beams of first and second wavelengths in the range of 400 to 1000 nm (visible to infrared spectrum); paragraphs [0036], [0043]); c) one or more electromagnetic radiation detectors coupled to the head-mounted member (photodetectors (electromagnetic radiation detectors) may be mounted in the eyeglasses or virtual reality-style headgear; paragraphs [0012], [0026], [0033]) and configured to receive light reflected after encountering at least one blood vessel of the eye of the user (oxygen saturation is measured when the photodetectors receive reflection (encountering) from arterial, capillary or venous blood perfusion of the retina (blood vessel of the eye); paragraphs [0012], [0014], [0026], [0033]); and d) a controller operatively coupled to the one or more electromagnetic radiation emitters and one or more electromagnetic radiation detectors (patient monitoring system 100 includes a processor 112 (controller) connected to the LEDs through drive system 120 and connected to the photodetectors through signal processing unit 110; figure 1, paragraphs [0024], [0026], [0033], [0043]) and configured to cause the one or more electromagnetic radiation emitters to emit pulses of light (processor 112 controls the pulsed LED interrogation signals (pulses of light); paragraphs [0024], [0043]) while also causing the one or more electromagnetic radiation detectors to detect levels of light absorption related to the emitted pulses of light (processor 112 generates the pulsed LED signals whose reflections are received by the photodetectors and receives the detected signals and performs signal conditioning; paragraphs [0024], [0026]), and to produce an output that is proportional to an oxygen saturation level in the blood vessel (output module 118 of processor 112 outputs instantaneous oxygen saturation values (proportional to) of arterial, capillary or venous blood perfusion of the retina (oxygen saturation level in the blood vessel); paragraphs [0014], [0031]). Although Abrams mention measurement of oxygen saturation they do not particularly detail all measurement aspects, but Merrick (USPN 5,348,005) discloses an oximetry measurement arrangement wherein the plurality of light emitting diodes are configured to emit electromagnetic radiation at a first wavelength of about 660 nanometers, and a second wavelength of about 940 nanometers (pulse oximeter probes have LEDs that emit light (electromagnetic radiation) separate and distinct wavelengths, 660 nm (first wavelength) and 940 nm (second wavelength); column 2, lines 40-42) indicating the most commonly used and well-defined wavelengths for measuring absorption spectra in oximetry. Further, Ho (USPGPub 2014/0194708) teaches a contact lens including elements configured to perform oximetry measurements. Brown et al. (USPGPub 2014/0163329) discloses an oximetry measurement configuration wherein the blood vessel of the eye of the user is a blood vessel of the sclera of the eye of the user (the signal source interrogates the patient's eyes with mid-infrared light directed at the blood vessels in the sclera of the eye; paragraph [0290]) for establishing oxygen saturation from blood vessels in the sclera. However, while these generally relate to oximetry measurements from a subject’s eye they do not teach or suggest the method includes emitting light in a field of irradiation that includes a retina and a sclera of an eye, such that reflected light from a blood vessel of the retina or sclera is received and analyzed. Additionally, Torch, Publicover et al., Kim et al., and Horseman, and Sales et al. teach additional physiological sensing arrangements that are incorporated into head worn or eyeglass frame members, but does not teach or suggest the illumination of the claimed field of irradiation and receiving of signals reflected from a blood vessel of the sclera or retina. Thus, the prior art does not teach or suggest a method including emitting and receiving electromagnetic radiation, consistent with the limitations regarding particular wavelength ranges and illumination fields, in combination with the other claimed steps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791